In a proceeding pursuant to CPLR 3102 (c) to obtain disclosure prior to the commencement of an action, International Business Machines Corporation appeals from an order of the Supreme Court, Dutchess County (Jiudice, J.), dated June 1, 1994, which granted the petitioners’ motion to direct it to respond to interrogatories and denied its cross motion pursuant to CPLR 3103 for a protective order.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The appellant has complied with the respondents’ discovery demand. Accordingly, the rights of the parties will not be directly affected by a determination of the appeal (see, Matter of Echols v Lord, 180 AD2d 682). Bracken, J. P., Joy, Krausman and Goldstein, JJ., concur.